       Case 3:18-cv-01004-MEM-EBC Document 20 Filed 08/31/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

TYRONE WILLIAMS,                              :
                                                  CIVIL ACTION NO. 3:18-1004
                          Petitioner          :
                                                        (JUDGE MANNION)
                   v.                         :

SUPT. DELBASO,                                :

                          Respondent          :

                                          ORDER1

        Upon consideration of the amended petition for writ of habeas corpus

pursuant to 28 U.S.C. §2254 (Doc. 13), and for the reasons set forth in the

Court’s Memorandum of the same date, IT IS HEREBY ORDERED that:

        1.         Petitioner’s amended petition for writ of habeas corpus is
                   DENIED.

        2.         There is no basis for the issuance of a certificate of appealability.
                   See R. GOVERNING §2254 CASES R. 11(a) (stating that “[t]he
                   district court must issue or deny a certificate of appealability
                   when it enters a final order adverse to the applicant”).

        3.         The Clerk or Court is directed to CLOSE this case.

                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Dated: August 31, 2020
18-1004-01 order




      This matter has been reassigned due to the death of the Honorable
        1

James M. Munley.
